Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hirashita et al (US 2014/0217310) disclose (Figs. 3, 6, 7) a target supply device, comprising: a first containing member (tank 82A) configured to contain a target substance; a second containing member (nozzle 83A) configured to contain the target substance (270) flowing from the first containing member; a ring-shaped sealing portion (O-ring 852C) extends from the one containing member toward the other containing member, surrounds entire circumference of a communication portion (comprising shims 770B and filter 75A) between the first containing member and the second containing member, and is brought into close contact with the other containing member; and a fastening member (bolt 790B) which fastens the first containing member and the second containing member to each other so that the first containing member communicates with the second containing member through the communication portion, and presses the sealing portion against the other containing member, the sealing portion seals a gap between the first containing member and the second containing member around the communication portion ([0104] “a seal may be formed between the tank main body 821C and the nozzle base end portion 85C by embedding an O-ring 852C in a groove provided in a first surface of the first protruding portion 851C”). The prior art does not anticipate or render obvious, alone or in combination that the sealing portion is formed 
Hirashita et al (US 2019/0008026, also published as WO 2017187630) recognizes the problem of the reaction of sealing O-rings with the target material Sn, and mitigates the problem by suppressing the contact between the target material and the O-ring ([0089]). It is therefore the Examiner’s position that a skilled artisan would not find it obvious, without impermissible hindsight, to solve the problem of the reaction of sealing O-rings with the target material Sn by forming the sealing member integrally with one of the first containing member and the second containing member, as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        1/28/2022